United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-4130
                                 ___________

Wendell R. Ayers,                       *
                                        *
            Appellee,                   *
                                        *
       v.                               *
                                        *
Willis Sargent, Warden, Jefferson       *
County Correctional Facility, Arkansas * Appeal from the United States
Department of Correction,               * District Court for the
                                        * Eastern District of Arkansas.
            Defendant,                  *
                                        *      [UNPUBLISHED]
Tracy Spadoni, (Originally sued as      *
Spadoni),                               *
                                        *
            Appellant.                  *
                                   ___________

                        Submitted: March 22, 2000
                            Filed: March 24, 2000
                                ___________

Before BEAM, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Tracy Spadoni appeals from the district court&s1 interlocutory order denying her
motion for summary judgment based on qualified immunity in this failure-to-protect
action brought by Arkansas inmate Wendell R. Ayers.

       Ayers was injured by another inmate after no one acceded to his request for a
transfer made after he had been threatened by that inmate. In support of her motion for
summary judgment, Spadoni argued, while acknowledging her awareness that Ayers
had been threatened and had requested a transfer, she was entitled to qualified
immunity because Ayers failed to allege anything more than negligence on her part and
because she lacked authority to transfer him. Ayers responded, in part, that he had
asked for a transfer to a safe place through Spadoni and that she promised to “take care
of it” but never did. The district court found a genuine fact issue remained as to
whether Spadoni had been deliberately indifferent to Ayers’s safety and denied
summary judgment. We conclude Spadoni cannot obtain interlocutory appellate review
of this kind of “fact-related dispute about the pretrial record.” See Johnson v. Jones,
515 U.S. 304, 307, 316 (1995) (noting existence or nonexistence of triable issue of fact
is issue that trial judges, not appellate judges, confront almost daily). Accordingly, we
affirm.

      A true copy.

             Attest:

                           CLERK, U.S. COURT OF APPEALS, EIGHT CIRCUIT.




      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-